DETAILED ACTION
Applicants’ filing of November 25, 2020, in response to the action mailed September 15, 2020, is acknowledged.  It is acknowledged that claims 4, 6-8, 16-17, and 20-21 stand cancelled, claims 1 and 25-26 have been amended, and no claims have been added.  Claims 1-3, 5, 9-15, 18-19, and 22-26 are pending.  
The elected invention is directed to a polynucleotide encoding a variant of the FMDV protease set forth by SEQ ID NO: 8, said variant set forth by SEQ ID NO: 228 consisting of a V124P substitution in the A2 – B2 beta sheet, and not comprising a P1 precursor, wherein said variant has reduced Eif4a1 cleavage compared to the parent FMDV protease of SEQ ID NO: 8. It is noted that recitation of SEQ ID NO:  8 has been deleted from claim 1.  However, SEQ ID NO:  SEQ ID NO:  6, which is still recited, is identical to SEQ ID NO:  8, claim 1 continues to encompass the elected invention.  Claims 2 – 3, 5, 10-11, 15, 18-19, 22, and 24 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 9, 12-14, 23, and 25-26, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date for claims 1, 6, 8 – 9, 12 – 14, 23, and 25 is May 22, 2018, the filing date of the instant application.  The effective filing date for claim 26 is May 4, 2020, the claim set of said filing. See the rejection below regarding New Matter.
AIA -First Inventor to File Status
Based on an US effective filing dates of May 22, 2018 and May 4, 2020, the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1, 9, 12-14, 23, and 25-26 under 35 USC 112, enablement, for some reasons set forth in the prior action, is maintained.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are, or are not, found to be persuasive for the reasons following each argument.
The Office Action at page 7 alleges that the specification does not reasonably provide enablement for any polynucleotide encoding any modified FMDV 3C protease having a V124P substitution and at least 95% identity to SEQ ID Nos: 2, 4, 6, 8, 10, 12, 14, 16, 18, and 20, wherein said protease induces enhances expression in any cellular context. This is incorrect as relates to the misunderstanding of expression in E. coli. All work presented in Figs. 13C, 13D, 17B, 22, 23A, 23B, and 23C was done in mammalian cell culture. This is the cellular context in which a vaccine against foot-and-mouth disease virus would be produced. PUCKETTE DECLARATION ¶5.
Reply:	This basis for the rejection is withdrawn. 
(B) A person of ordinary skill in the art would understand that: 
(i) effective immunogenicity against foot-and-mouth disease is achieved through the presentation of capsid structures to the host immune system, in this case in the form of virus-like­particles; 
(ii) construction of a virus-like-particle requires expression of the Pl polypeptide and the
3C protease, which is required for processing the Pl polypeptide prior to capsid assembly; and 
(iii) DNA plasmids can be used to express proteins within cells. PUCKETTE DECLARATION at ¶6.
(B) Reply:	It is acknowledged that the skilled artisan would so understand.
(C) A person of ordinary skill in the art would find the plasmid map included Fig. 13B of the present application as detailing the plasmid needed for expression. The plasmid map in Fig. 13B demonstrates expression of the P1 polypeptide and 3C protease within a single open reading frame utilizing a CMV promoter to drive protein expression. The methodology by which the plasmid described 
(C) Reply:	It is acknowledged that figure 13b provides a cartoon of the plasmid used in the examples herein.  Claim 1 recites the functional limitation ‘wherein the modified FMDV 3C protease, when expressed in a host cell, enhances transgene translation of a Pl precursor polypeptide’.  This enhancement of translation per se is not dependent on transcription via the CMV promoter per se but is dependent on the vectors useful to enhance the P1 protein translation.  Applicants’ declaration herein states the following.
3. The "pJJP" plasmid is a custom plasmid obtained from GenScript, Inc. and named by me. As coinventors, Dr. John Neilan and I constructed our own plasmid by removing a number of features that were not needed from other available mammalian expression plasmids also in addition to rearranging cut sites to better facilitate usage to our needs and specifications. After testing the sequence in biocontainment, we had the final nucleotide sequence of the plasmid synthesized and circularized by GenScript so that we could have it outside of biocontainment. Subsequently the newly named pJJP plasmid is not a previously known plasmid nor is it one available from GenScript commercially; rather it was produced by GenScript to the specifications and instructions supplied by us in return for payment.

Thus, applicants have acknowledged that they ‘constructed our own plasmid by removing a number of features that were not needed … in addition to rearranging cut sites to better facilitate usage to our needs’.  That is, applicants created a vector to be used for enhancing translation of a P1 precursor polypeptide by their variant proteases.  Applicants have not disclosed the sequence of the pJJP vector or the ‘parent’ vector and how the parent vector was explicitly modified to create pJJP.  Thus, applicants do not enable the public to practice applicants’ invention using the pJJP vector.  In addition, the claims are not limited to use of the pJJP vector.  The claims encompass use of any recombinant vector to ‘facilitate usage to our needs’.  Since applicants have not disclosed, the parent vector, what features were removed and what cut sites were rearranged in order to 
‘facilitate usage to our needs’, or what said specific needs are the specification fails to provide sufficient guidance for the skilled artisan to practice the full scope of the recited invention without undue experimentation. 

(D) Reply:	The claims say nothing about viral particles.  However, it is acknowledged that CMV is a promoter for transcription of DNA in mammalian cells.  
(E) The virus like particles images in Fig. 23C were produced by constructs expressing the V124P protease, Sequence ID: 226, demonstrating that usage of the V124P protease is able to process the Pl polypeptide into the subsequent components of a VLP (virus-like-particle), demonstrated in Figs. 13D, 17B, and 23A, and that VLPs are able to be formed and observed when using the V124P protease, as seen in Fig. 23C. PUCKETTE DECLARATION at ¶9. 
Accordingly, the present application does enable a person of ordinary skill in the art to which it pertains to make and utilize the invention to produce virus like particles for usage as an FMDV vaccine. 
(E) Reply:	It is acknowledged that viral particles were produced.
(F) The Office Action at page 9 raises the objection that at least a 95% sequence identity is overly broad and subsequently contain a large number of proteases. The 3C protease is comprised of 639 base pairs encoding 213 amino acids. The sequence IDs listed in claim I are of the amino acid sequence, subsequently a 95% sequence identity of a single 3C protease sequence allows for variation of only 10 amino acids. As the Office Action asserts, sequence IDs 6 and 8 are identical on the amino acid level; as such, a 95% homology to the list of 3C sequences in claim I (and subsequent dependent claims) only covers 90 potential amino acid combinations of which they must all also contain a V124P amino acid substitution. PUCKETTE DECLARATION at ¶10. 
(F) Reply:	This basis for the rejection is withdrawn as SEQ ID NO:  2, 4, 10, 12, 14, 18, and 20 have at least 89% identity with SEQ ID NO:  6, which was used in the examples herein.

(G) Reply:	See reply (F) above
(F) It has been established that since the 3C protease are highly conserved, a single 3C protease can process the P1 of multiple serotypes. See Figure 2C of Puckette et al., J. Virol., 2017, 91: e00924-l 7 (pages 1-13) which was incorporated by reference in its entirety at [0368] as part of the application. PUCKETTE DECLARATION at ¶l2. By showing that a 3C protease of one serotype can process the Pl of another serotype, the inventors have established that the listing of sequences in claim I represents a list of the tolerant changes. PUCKETTE DECLARATION at ¶l3. By showing that the greatest divergence between sequences is 30 amino acids, the inventors have established that listing a single representative 3C protease sequence from a single strain of FMDV is not sufficient to encompass the natural diversity of established population of 3C sequences. PUCKETTE DECLARATION at ¶14. 
(F) Reply:	This basis of the rejection is withdrawn.
(G) Claim I does not encompass all known tolerable mutations. For example, it is within the knowledge of a person of ordinary skill in the art to take sequence 4, incorporating the V124P mutation along with 11 of the 30 known tolerable mutations from sequence 16, and have a 3C protease made with tolerable mutations, such that the sequence would not be within 95% homology of the listed sequences. PUCKETTE DECLARATION at ¶15. As this sequence would not be within 95% homology 
(G) Reply:	See reply (F) above.
(G) The Office Action at pages 8-9 is concerned that only accumulation of polypeptide fragments from FMDV O I Manisa iso87 are demonstrated and that inclusion of a broader number of P1 precursor polypeptides is inappropriate. Because the 3C protease is highly conserved, a single 3C protease can process the P1 of multiple serotypes. See Figure 2C of Puckette et al., J. Virol., 2017, 91: e00924-17 (pages 1-13) which was incorporated by reference in its entirety at [0368] as part of the application. This supports the proposition that utilizing the processing of a single Pl by a 3C construct correlates to processing of a larger diversity of P1 sequences representing different serotypes and strains. PUCKETTE DECLARATION at ¶16. 
(G) Reply:	See reply (F) above
(G) The Office Action at page 9 states: "In addition, one skilled in the art would expect any tolerance to modification for a given polynucleotide or protein to diminish with each further and additional modification, e.g. multiple substitutions." Yet this is not observed in the case of a combination of V124P and L127P as there is no diminishment with each additional modification. Figs. 17B and 23A show that there is no diminishment in its ability to process the Pl polypeptide in relation to the individual mutations while Fig. 22 shows there is an increase in translation of the proteins encoded by the plasmid with the combination of mutations relative to V124P alone. PUCKETTE DECLARATION at ¶l 7. 
Thus, one of ordinary skill in the art could determine which polynucleotides could be altered from the recited SEQ ID NOs, along with the V124P modification, and produce enhanced translation of a P1 precursor polypeptide, as defined by present claim I and all claims dependent thereon, without undue experimentation.  
(G) Reply:	See reply (F) above
Written Description
Rejection of claims 1, 9, 12-14, 23, and 25-26 under 35 USC 112, written description, for some reasons set forth in the prior action, is maintained.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are, or are not, found to be persuasive for the reasons following each argument.  
(A) The Office Action at page 12 alleges: "No example of enhanced expression (transcription and/or translation) is presented." 
Figures 13C, 13D, 17B, 22, and 23A clearly show enhanced translation in the form of either the luciferase reporter or the presence of the processed Pl protease when comparing V124P and WT sequences. PUCKETTE DECLARATION at ¶18.
(A) Reply:	It is acknowledged that the luciferase assays provide evidence of enhanced translation.  The presence of the processed P1 protease may be due to enhanced cleavage, not enhanced translation.
The specification discloses the use of only the pJJP vector.  In addition, as explained in the prior action and above the specification does not disclose the structural requirements for any vector, having any regulatory sequences, which are necessary, not necessary or inhibitory to support enhanced translation of the P1 precursor protein.  The applications discloses only the use of the pJJP vector such that the skilled artisan would have recognized possession.
(B) The Office Action at page 12 alleges: "The specification fails to disclose the mechanism by which the protease of SEQ ID NO: 228 enhances accumulation of the Pl protein fragments of SEQ ID NO: 374 in E.coli cells (figure 13D) and whether said mechanism would occur in other cellular contexts." 
The allegation is based on an erroneous assumption because most of the work in the present disclosure is not demonstrated in E. coli cells but rather mammalian cell culture. Additional cellular contexts are demonstrated in Figure 22 and 23A with both CHO-Kl and BHK-21 cells being utilized. 
(B) Reply:	It is acknowledged that the enhancement of P1 translation was assessed in three mammalian cell lines. See reply (A) above.
(C) The Office Action at page 12 alleges: "The specification fails to describe any representative species of the recited proteases by any identifying characteristics or properties other than the functionality of enhancing expression (transcription and/or translation) of any P1 precursor in any cell context."
(C) Reply:	See reply (A) above.
(D) Claim 1, from which other claims are derived, clearly lists the requirement for a mutation of residue 124 from valine to proline as an identifying characteristic. Furthermore, it specifies that the protease must be a foot-and-mouth disease virus 3C protease as opposed to proteases in general. PUCKETTE DECLARATION at ¶20. The FMDV protease is highly conserved amongst different serotypes and strains of FMDV with the greatest diversity being 30 amino acids between highly divergent serotypes, demonstrated in sequence 2 and 16, of the sequences provided. As such, a 95% homology to the list of 3C sequences in Claim 1, and subsequent dependent claims, only covers 90 potential amino acid combinations of which they must all also contain a V124P amino acid substitution. PUCKETTE DECLARATION at ¶21. There are at least 20 additional permissible amino acid changes between the protease sequences listed in claim I beyond that which would be covered by a variation of IO amino acids between sequences 2 and 16 alone, not also including other residues representing permissive mutations from other sequences. PUCKETTE DECLARATION at ¶22. As claim 1 states, the isolated polynucleotide must contain one of these 90 potential amino acid combinations; as such, the concern about the infinite nature of the Pl precursor is moot. PUCKETTE DECLARATION at ¶23.
(D) Reply:	See reply (A) above.
(E) FMDV is an RNA virus that rapidly mutates with new P1 sequences being produced in nature. Since the viral capsid is derived from the P1 polypeptide vaccines are constantly update with 
A goal of claim 1 is to represent the combination of one of a limited number of 3C proteases with a P1 precursor of interest as would be needed by the appearance of new and emerging strains of FMDV for which future mutations cannot be predicted.
(E) Reply:	As explained above, the specification discloses the use of only the pJJP vector.  In addition, as explained in the prior action and above the specification does not disclose the structural requirements for any vector, having any regulatory sequences, which are necessary, not necessary or inhibitory to support enhanced translation of the P1 precursor protein.  The applications discloses only the use of the pJJP vector such that the skilled artisan would have recognized possession.
 Rejection of claim 26 under 35 U.S.C. 112, first paragraph, as introducing new matter is maintained.  As stated in the prior action, the specification does not disclose proteases having at least 95% identity to variant proteases.  In response, applicants argue the following.  The sequences of Claim 26 represent the sequences of 3C proteases containing the V124P mutation. Indeed, sequence ID 226 represents the exact sequence used for the 3C protease in Figures 13C, 13D, 17B, 22, 23A, and 23C. The remaining sequences listed in claim 26 represent the V124P mutation applied to the 3C protease of other FMDV serotype and strains. Reply:  This is not persuasive.  The examiner is well aware the SEQ ID Nos recited in claim 26 represent mutant, not naturally occurring proteins.  This forms the basis of the instant rejection.  As stated above and in the prior action, the specification does not disclose proteases having at least 95% identity1 to variant proteases. The specification only discloses proteins having a percent identity to naturally occurring proteins (e.g., [0130]).

Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached 11a-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Or any other percent identity to variant proteases.